              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTONIO LEVON TURRENTINE,       )
                                )
                 Plaintiff,     )
                                )
    v.                          )            1:17CV100
                                )
LOPEZ, et al.,                  )
                                )
                 Defendants.    )


                               ORDER

    On December 31, 2019, the United States Magistrate Judge’s

Memorandum Opinion and Recommendation was filed and notice was

served on the parties pursuant to 28 U.S.C. § 636. (Docs. 49,

50.) No objections were filed within the time limits prescribed

by Section 636.

    The court need not make a de novo review and the Magistrate

Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that the Motion to Set Aside Entry

of Default filed by Defendants Lopez, Inv. J. Valle, and Inv.

Honeycutt, (Doc. 36), is GRANTED and that the Partial Entry of

Default, (Doc. 30), is SET ASIDE.

    IT IS FURTHER ORDERED that Plaintiff’s Motion for Partial

Judgment by Default, (Doc. 32), is DENIED.
This the 22nd day of January, 2020.



                         __________________________________
                           United States District Judge




                         - 2 -
